DETAILED ACTION

Allowable Subject Matter
Claims 61-67, 69, 71-79, 81, 83-85 are allowed.

Examiner’s Reasons for Allowance
Claims 61-67, 69, 71-79, 81, 83-85 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claims 61, 73, 84, and 85 are allowed because the prior art of record, either alone or in combination, fails to teach, suggest or render obvious the claim limitation, “wherein the configurable synchronization signal is indicative of a change in system information and comprises one or more bits indicating whether the system information has been changed during the last X time units, wherein X is preset in a standardization document”,  in combination of rest of claim limitations of claims 61, 73, 84, and 85.
Zhu ( US 20160316431 A1) is considered as the closest reference, which teaches configuring synchronization signals as indications for changes of different pieces of system information . Zhu discloses wherein the configurable synchronization signal is indicative of a change in system information ([0066], [0076]). However, Zhu fails to teach synchronization signal comprises one or more bits indicating whether the system information has been changed during the last X time units, wherein X is preset in a standardization document.
Dependent claims 62-67, 69, 71-72, and 74-79, 81, 83 are allowed based on the same reasons as noted for claims 61 and 73.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461